Citation Nr: 0840032	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  99-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for 
histoplasmosis, status post thoracotomy.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease and emphysema, to include as due to 
asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The veteran had over 20 years of active duty service ending 
with his retirement in June 1997.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in March 2007 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

An October 2007 rating decision granted entitlement to 
service connection for equilibrium disability.  The grant of 
service connection for equilibrium disability constituted a 
full award of the benefit sought on appeal as to that issue.  
See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
Neither the veteran nor his representative submitted a 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level 
within the applicable time period.  Thus, those issues are 
not currently in appellate status.  Id.

In June 2008, documentation was received from the veteran 
consisting of an April 1997 service medical record pertaining 
to a possible prostate nodule and a signed waiver of AOJ 
consideration.  Such document does not appear to be relevant 
to the current issues in appellate status and is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's histoplasmosis, status post thoracotomy, is 
manifested by healed and inactive mycotic lesions, 
asymptomatic.

2.  The veteran does not have asbestosis or any other 
asbestos-related disease.

3.  The veteran's diagnosed chronic obstructive pulmonary 
disease and emphysema are not due to exposure to asbestos in 
service, nor are they are otherwise related to the veteran's 
military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
rating for histoplasmosis, status post thoracotomy, have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6834 (2008).

2.  Chronic obstructive pulmonary disease and emphysema were 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's claims of service 
connection were filed prior to enactment of the VCAA, and 
stem from an October 1998 rating decision.  In March 2007, a 
VCAA letter was issued to the veteran pertaining to his 
claims for a compensable disability rating and service 
connection.  Such letter notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in March 2007 for issuance of a VCAA letter.  Such 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

In the March 2007 VCAA letter, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and an effective date as it pertains to his 
service connection claim, and the type of evidence necessary 
to establish an effective date as it pertains to his 
increased rating claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes that the preponderance of 
the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot; and, as the 
Board concludes that the preponderance of the evidence is 
against entitlement to an increased rating, any questions as 
to the appropriate rating and effective date to be assigned 
are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran underwent VA examinations in March 1998 and April 
2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Factual Background

In February 1998, the veteran filed a claim of service 
connection for, in pertinent part, "histoplasmosis" and 
"possible asbestos."  The veteran did not specify any 
specific disability he was claiming he suffered from due to 
possible asbestos exposure.  Per the October 1998 rating 
decision, service connection was established for 
histoplasmosis, status post thoracotomy, rated noncompensably 
disabling; and, service connection was denied for asbestos 
exposure.  

Service personnel records reflect that the veteran 
participated in surveillance for asbestos exposure, and he 
worked as a boiler technician during service from 1976 to the 
1990's.  

Service medical records reflect that in May 1980, a right 
lower lung lesion was detected on chest x-ray for asbestos 
screening program.  It was noted to have enlarged in May 
1981, and he underwent a thoracotomy for removal.  The 
impression was histoplasmosis.  Subsequent service medical 
records show uneventful recovery with no recurrence and no 
other problems.  

An August 1981 clinical record reflects that his chest x-ray 
was "ok" and that he was well since his resection for 
histoplasmosis.  A September 1982 one year post-operative 
clinical record reflects that the veteran had no symptoms and 
that he felt well.

A November 1994 chest x-ray was performed to rule out 
asbestos.  The heart, mediastinum and pulmonary vasculature 
were stable in appearance.  The lungs revealed no evidence of 
focal infiltrate; however, there was some blunting of the 
right costophrenic angle.  This had not changed in the 
interim.  There were also surgical sutures within the right 
mid and lower lung zones.  There was no free air beneath the 
diaphragm.  The bony thorax revealed some deformities of the 
right ribs laterally which had not changed significantly in 
the interim.  The impression was stable appearance to the 
chest, and no acute intrathoracic process.

On VA examination in March 1998, the veteran reported that in 
1982 he developed some inflammation in the chest that 
subsequently required surgical intervention and a subsequent 
diagnosis of histoplasmosis was rendered.  He had prompt 
healing without any further treatment and has had no 
complaints.  On examination of the chest there was equal 
expansion bilateral.  He had no difficulty breathing or chest 
pain.  He did not voice any complaints or contentions related 
to asbestos exposure.

At the April 2007 VA respiratory examination, the veteran 
reported that after a protracted respiratory illness with 
cough he had open lung biopsy for an abnormal chest 
radiograph.  The veteran claimed that one of the concerns was 
asbestosis as he had been exposed to asbestos containing 
compounds while in the Navy.  He was told that this was a 
lesion resulting from previous histoplasmosis infection and 
not due to asbestos.  He was advised to stop smoking, but did 
not do so.  The veteran reported smoking two packs a day of 
cigarettes since 1976, and at the time of the examination was 
smoking one-half pack per day.  He had now developed 
emphysema and was seeking service connection.  Upon physical 
examination, the examiner diagnosed nicotine dependence; 
emphysema; and, status post open lung biopsy.  Pulmonary 
function testing was performed.  The examiner noted that the 
testing would likely demonstrate obstructive rather than 
restrictive pathology, restrictive pathology typically seen 
in pulmonary asbestosis.  The examiner explained that the 
veteran's cigarette smoking has led to emphysema and there 
are bolus changes on his radiograph.  There were no 
calcifications at the bases to suggest asbestosis.  

Upon review of the veteran's claims folder and pulmonary 
function testing, the examiner completed an April 2007 
addendum report.  The examiner noted that in 1982, after a 
protracted respiratory illness, the veteran had open lung 
biopsy after an abnormal chest radiograph.  There were 
initially concerns about asbestosis.  The veteran had a non-
caseating granuloma previously described as histoplasmosis 
and not due to asbestos.  He was advised to stop cigarette 
smoking, but did not do so.  The examiner stated that a chest 
CT scan revealed apical paraseptal/centrilobular 
emphysematous changes with panlobular emphysematous disease 
in the lungs bilaterally in association with non-specific 
interstitial and ground glass changes.  Noted was the 
residual prior surgery in the right lung base posteriorly 
consisting of a contiguous staple line, surgical deformity in 
the right fifth ribs, but no direct, indirect or ancillary 
evidence directly attributable to asbestos.  The examiner 
stated that the veteran's claims folder corresponded with the 
veteran's report of open lung biopsy taken for abnormal chest 
radiograph.  However, there was no evidence radiographically 
and on high-resolution CT scanning that he had any pathology 
based on asbestos lung related disease.  Similarly, his 
pulmonary function studies did not show restrictive lung 
disease, but in fact obstructive lung disease.  The examiner 
opined that the veteran's lung disease is related to chronic 
obstructive pulmonary disease chiefly due to cigarette 
smoking.

II.  Increased rating

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO rated the veteran's histoplasmosis, status post 
thoracotomy, as noncompensably disabling pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6834.  Review of the 
medical evidence of record does not support a compensable 
rating for such disability, as there is no objective medical 
evidence, or even any subjective complaints, that the veteran 
suffers from any residuals from histoplasmosis and undergoing 
the thoracotomy.  As detailed, service medical records do not 
reflect any complaints or problems post-thoracotomy, and at 
the March 1998 VA examination his chest examination was 
normal and he had no complaints.  While it is clear that he 
has symptomatology related to chronic obstructive pulmonary 
disease and emphysema, the objective medical evidence does 
not reflect that any current symptomatology is as a result of 
his histoplasmosis, status post thoracotomy.  Thus, a 
compensable disability rating is not warranted for 
histoplasmosis, status post thoracotomy.

III.  Service connection

Initially, the Board notes that the veteran has never 
clarified a specific disability that he is claiming due to 
possible asbestos exposure; however, the April 2007 VA 
examination report reflects that he is claiming entitlement 
to service connection for emphysema.  Thus, the Board will 
construe such claim as entitlement to service connection for 
emphysema, due to claimed asbestos exposure.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With regard to arguments raised as to asbestos exposure, 
there is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The aforementioned provisions of M21-1 have been rescinded 
and reissued as amended in a manual rewrite (MR) in 2005.  
See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, 
entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 
2, Sec. C, Para. 9, entitled "Service Connection for 
Disabilities Resulting from Exposure to Asbestos."  The 
Court has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  An asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The Manual 
guidelines provide, in part, that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease; that rating specialists are 
to develop any evidence of asbestos exposure before, during 
and after service; and that a determination must be made as 
to whether there is a relationship between asbestos exposure 
and the claimed disease, keeping in mind the latency period 
and exposure information.  

Even if the Board were to concede his claims of exposure to 
asbestos during service (see McGinty, 4 Vet. App. at 432) are 
plausible, the claim of service connection for chronic 
obstructive pulmonary disease and emphysema must still be 
denied.

The medical evidence reflects that the veteran currently has 
COPD and emphysema; however, there is no evidence to suggest 
that such disabilities are due to exposure to asbestos.  
Initially, service medical records reflect that a lung 
disability related to asbestos exposure was ruled out per 
chest x-ray examination in November 1994.  Likewise, the 
April 2007 CT scan reflected no evidence of asbestosis.  The 
April 2007 examiner determined that pulmonary function 
testing showed obstructive lung disease, not restrictive lung 
disease.  The examiner specifically opined that the veteran 
had chronic obstructive pulmonary disease due to cigarette 
smoking.  Thus, even assuming that the veteran was exposed to 
asbestos in service, there is no objective medical evidence 
that his current disabilities are due to such exposure.

The Board is cognizant of the fact that the veteran feels he 
has symptoms and/or medical disabilities due to exposure to 
asbestos during service; however, he lacks the medical 
expertise necessary to diagnose a specific medical disability 
or conclude any condition is etiologically related to 
asbestos exposure.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Board is not concluding that he was not 
exposed to asbestos during service, but without medical 
evidence of a disability due to that exposure, the claim must 
be denied.  Exposure to asbestos, in and of itself, is not 
considered a disability for VA purposes.

As there is no evidence that the veteran's COPD and emphysema 
were due to exposure to asbestos, the Board has also 
considered whether there is evidence that such disabilities 
are otherwise related to service.  These disabilities were 
first shown many years after separation from service 
(approximately a decade), and there is no objective medical 
evidence to reflect that such disabilities are due to 
service.  

The preponderance of the evidence establishes that the 
veteran's COPD and emphysema are not due to exposure to 
asbestos in service, and there is otherwise no probative 
evidence of a nexus between the veteran's disabilities and 
his active service.  Thus, service connection is not 
warranted and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a compensable disability rating for 
histoplasmosis, status post thoracotomy, is not warranted.  

Entitlement to service connection for chronic obstructive 
pulmonary disease and emphysema, to include as due to 
asbestos exposure, is not warranted.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


